LOGO [g94492g63v19.jpg]

 

EXHIBIT 10.47

Freescale Confidential Information

Amendment to Employment Agreement

 

 

 

                     (“Executive”) and Freescale Semiconductor, Inc. (“Company”)
agree to the following amendment (“Amendment”) to the Employment Agreement
(“Agreement”) previously executed between Company and Executive:

In consideration for Executive’s continued employment, and to contribute to the
economic viability of the company in difficult economic times, Executive
consents to a reduction of Executive’s current base salary by
                    . Executive understands that this salary reduction will be
effective immediately, and will continue until December 31, 2009, unless
Freescale, in its sole discretion, decides to restore Executive’s current base
salary prior to that date. Executive acknowledges the adequacy of the
consideration for this amendment.

Executive understands that Freescale does not intend this temporary pay
reduction to impact the level of any benefits that are calculated using
Executive’s base salary. Unless prohibited by law or contract, benefits such as
life insurance, disability pay and severance pay, as applicable, will be
calculated using Executive’s current base salary and not the base salary after
this temporary pay reduction.

Executive agrees not to seek future payment from Freescale of the difference
between Executive’s current base salary and the amount Executive is paid during
this temporary salary reduction. Executive further agrees not to use this
temporary salary reduction as a basis for claiming constructive discharge,
violation of Freescale policy, a right to severance pay or breach of Executive’s
Agreement. Specifically, but without limitation, Executive agrees that this
temporary salary reduction does not constitute a breach of the Agreement, Good
Reason under said Agreement or other agreements or benefit plans, or the basis
for a claim of severance or other benefits or other payments under the Agreement
or any other agreement with Freescale.

 

Initial            1



--------------------------------------------------------------------------------

LOGO [g94492g63v19.jpg]

 

Executive represents that the decision to agree to this Amendment and this
temporary salary reduction is completely voluntary, and that Executive has not
been coerced or pressured in any way to agree to this Amendment.

 

    Freescale Semiconductor, Inc.

 

   

 

Signature     Signature

 

   

 

Name     Name

 

   

 

Title     Title

 

   

 

Date Signed     Date Signed

 

Initial            2